Citation Nr: 0916207	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to June 1973.  
He died in August 2002.  The appellant is the Veteran's ex-
spouse filing on behalf of the Veteran's surviving child.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
appellant appealed that decision, and the case was referred 
to the Board for appellate review.  

The RO denied the appellant's claim for service connection 
for the cause of the Veteran's death in March 2003 and the 
appellant was notified of this decision by an April 2003 
letter.  This notification was returned for insufficient 
address with no forwarding address.  On examination of the 
letter, it appears that the RO sent to the address to an 
address which was not the one provided on the appellant's 
application for benefits.  When the appellant reopened the 
claim in January 2007 the RO forwarded the April 2003 letter 
to the appellant's current address.  Normally, an application 
which has been allowed or disallowed by the agency of 
original jurisdiction becomes final one year after the date 
of notice of an award or disallowance.  See 38 C.F.R. 
§ 3.160(d).  However, in light of the fact that the initial 
notice was sent to the wrong address, the appellant never 
received notification of the March 2003 denial.  Accordingly, 
the decision never became final and her Notice of 
Disagreement and subsequent Substantive Appeal (VA Form 9) 
have been accepted as timely.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is necessary prior to final 
appellate review.  The appellant has claimed entitlement to 
service connection for the cause of the Veteran's death. 

The Veteran died in August 2002 and his Certificate of Death 
lists the immediate cause of death as massive 
gastrointestinal bleeding due to multiple peptic ulcers of 
the stomach.  Sepsis due to septic arthritis of the knee is 
also listed as a significant contributing cause. 

At the time of the Veteran death in August 2002, service 
connection was in effect for post-traumatic stress disorder, 
tinea versicolor, residuals of malaria, a scar on the right 
thigh and a scar of the left arm.  The Veteran was also 
granted entitlement to individual unemployability effective 
from October 1, 1999, not quite three years prior to his 
death.

In 2007, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) 
determined that, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the Veteran's death, 
section 5103(a) requires that notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
The Court determined that notice should include (1) a 
statement of the conditions, if any, for which the veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. 

In addition, the Veteran's death certificate shows that an 
autopsy was performed; however, there is no copy of the 
autopsy report in the claims file.  

In order to give the appellant every consideration with 
respect to the present appeal, further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should send the appellant 
and her representative a VCAA notice 
letter, pursuant to Hupp, that includes 
(1) a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should also 
request that the appellant provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO/AMC should direct the appellant 
to execute any necessary release forms to 
obtain the autopsy report related to the 
Veteran's death.  All information obtained 
should be made part of the claims file.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


